DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species. A selection must be made from Species group A and Species group B. For example, a proper species election would be: A1 drawing to Fig. 2A and 2B and B1 drawn to Fig. 3A.
Species  Group A: Vertical movement means:
A1:  drawn to Fig. 2A and 2B and claims 5, 6, 11, 12, 13, 14
A2: drawn to Fig. 5 and claim 7, 8, 9, 10
Species Group B: Contact area configuration of the variable control mechanism:
B1: drawn to Fig. 3A
B2: drawn to Fig. 3B
B3: drawn to Fig. 3C
B4: drawn to Fig. 3D
B5: drawn to Fig. 3E
B6: drawn to Fig. 3F
The species are independent or distinct because:
 Species  Group A: Vertical movement means:
A1: 
A2: drawn to Fig. 5 and specification page 24-25 and 30, a vertical moving mechanism comprising lifter pins 105 configured to lift second member 102 as a vertical moving mechanism and does not use cooling gas through the second flow path 18h as the vertical moving mechanism and does not require space U.
Species Group B: Contact area configuration of the variable control mechanism:
B1: drawn to Fig. 3A having an electrode in first member 101, no electrode in second member 102,  wherein both the first member and second member are disc shaped, and does not require a third member 103.
B2: drawn to Fig. 3B having an electrode in first member 101, no electrode in second member 102, wherein the first member is disc shaped and the second member is annular, and does not require a third member 103.
B3: drawn to Fig. 3C having an electrode in first member 101, no electrode in second member 102, wherein the first member is disc shaped and the second member has a spoke shape as shown in Fig. 3C, and does not require a third member.
B4: drawn to Fig. 3D having a first member 101, a second member 102, and a third member 103, wherein an electrode is in the first member and the second and third member have no electrode, wherein the first member is disc shaped and the second and third members are both annular shaped, wherein the third member is between the first member and second member and the diameter of the third member is smaller than the diameters of the first and second members and the variable control mechanism moves the second and third members vertically.
B5: drawn to Fig. 3E 
B6: drawn to Fig. 3F having a first member 101, a second member 102 and a third member 103, wherein each of the first member, second member and third member have electrodes, wherein the first member is annular and has a diameter larger than both the second member and the third member, wherein the second member is annular and has a diameter larger than the third member, wherein the third member is disc shaped.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAUREEN CHAN/              Examiner, Art Unit 1716                                                                                                                                                                                          
/RAM N KACKAR/Primary Examiner, Art Unit 1716